Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00345-CV

                              PETER B. OLFERS AND ASSOCIATES,
                                          Appellant

                                                    v.

                          CHANCELLOR CONSTRUCTION, INC., et al.,
                                      Appellees

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-04918
                        Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 4, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that the parties have reached an

agreement to compromise and settle their differences. A copy of the parties’ agreement is attached

to the motion. The motion is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a).

Costs of the appeal are taxed against appellant.

                                                     PER CURIAM